BURKINA FASO

MINISTERE DES MINES
Unité — Progrès — Justice

ET DE L'ENERGIE

= LE]
ne 15/2717 mmesc
Ouagadougou, le Ü à nou 20
BORDEREAU D'ENVOI
Des pièces adressées à
Monsieur le Directeur Général
de la société ROXGOLD SANU SA
Ouagadougou
NOMBRE
DESIGNATION DE OBSERVATIONS
PIECES
Convention minière assortie au permis nr
d'exploitation industrielle de grande mine d’or ol Pour attribution
entre la société ROXGOLD SANU SA et l'Etat
du Burkina Faso.

WA
gffanuel NONYARMA

Officier de l'Ordre National

CONVENTION MINIERE
ASSORTI A UN PERMIS D'EXPLOITATION
INDUSTRIELLE DE GRANDE MINE ENTRE LA
SOCIETE ROXGOLD SANU SA ET L’ETAT DU
BURKINA FASO
ENTRE :

Le Burkina Faso Représenté par le Ministre des Mines et de l'Energie, Monsieur Boubakar
BA ayant autorité au titre et dans les conditions de l'article 30 de la Loi N° 031-2003/AN du 8
mai 2003 portant Code Minier au Burkina Faso

(ci-après dénommé «l'Etat»)

D'UNE PART
Et
La Société d'Exploitation  Roxgold Sanu SA
Forme sociale : Société Anonyme
Capital social : 10 000 000 FCFA
Siège social : Ouagadougou, ancien secteur 13 Zone du Bois, Parcelle 12, Lot
11, Section EO, 438, Rue Worg-Ntondo, 01 BP 4861
Ouagadougou 01, Burkina Faso

Représentée à la présente Convention par

Noms : COX

Prénoms : Jain Donald

Date et lieu de naissance : 2 décembre 1967 à Epping (Australie)

Qualité: Directeur Général

Adresse : Ouagadougou, ancien secteur 13 Zone du Bois, Parcelle 05,
Lot 23, Section EO, 444, Rue Worg-Ntondo, 01 BP 4861
Ouagadougou 01

dûment autorisé (s) en vertu d'une résolution du Conseil d'administration de la société en date
du 8 janvier 2015 dont une copie est annexée à la présente Convention comme annexe 1 :

Titulaire du permis d’exploitation de grande mine attribué suivant décret n°2015-074/PRES-
TRANS/PM/MME/MEF/MERH du 30 janvier 2015 portant octroi d’un permis d’exploitation
industrielle de grande mine d’or à la société Roxgold Sanu SA, dans la commune de Bagassi,

Province des Balé, Région de la Boucle du Mouhoun et joint à la présente Convention en
annexe 2

(ci-après dénommée « l'Investisseur »)

D'AUTRE PART
Préambule

Considérant que les gîtes naturels de substances minérales contenus dans le sol et le sous-sol
du Burkina Faso, de plein droit propriétés de l’Etat, jouent un rôle important dans le
développement économique du Burkina Faso ;

Considérant que l’Etat en assure la mise en valeur en faisant appel à l'initiative privée vu
l'importance des investissements nécessaires aux travaux de recherche et d’exploitation des
substances minières ;

Considérant que l’Investisseur qui est la Société d’Exploitation, titulaire du titre minier,
faisant l’objet de l’annexe 2 et localisé sur la carte figurant en annexe 3, a manifesté son désir
d'entreprendre des opérations minières d’exploitation au Burkina Faso ;

Considérant la loi N° 031-2003/AN du 8 mai 2003 portant Code Minier au Burkina Faso,
relative à la prospection, à la recherche, à l'exploitation de gîtes de substances minérales, ainsi
qu’au traitement, au transport, à la transformation et à la commercialisation des substances
minérales.

IL À ETE CONVENU CE QUI SUIT :

TITRE I. - DISPOSITIONS GENERALES
Article 1 :- DEFINITIONS

1.1. - Aux fins de la présente Convention, les termes ci-après énumérés ont les définitions
suivantes :

«Convention» ou « Convention Minière » signifie la présente Convention y compris tous
avenants, et annexes ainsi que les modifications de celle-ci prises en conformité avec le Code
Minier.

«Convention de Washington » signifie la Convention, pour le règlement des différends
relatifs aux investissements, entre Etats et ressortissants d’autres Etats, signée à Washington
le 18 mars 1965 et ratifiée par le Burkina Faso le 29 août 1966.

«Devise» signifie toute monnaie librement convertible autre que le franc CFA, monnaie
officielle de l'Etat

« Durée de la période des travaux préparatoires » : elle s’étend de la date d’attribution du titre
d’Exploitation à la date de la première production commerciale sans pouvoir dépasser trois (3)
années.

«Etat» signifie le Gouvernement du Burkina Faso, l’ Administration centrale et déconcentrée.

«Etude de faisabilité» signifie un rapport faisant état de la faisabilité de la mise en
exploitation d'un gisement de minerai à l'intérieur du périmètre et exposant le programme
proposé pour cette mise en exploitation, lequel devra comprendre, à titre indicatif mais sans
limitation :
a) l'évaluation de l'importance et de la qualité des réserves exploitables. Cette évaluation
doit être précise pour un permis d’exploitation industrielle, sommaire pour un permis
d’exploitation artisanal semi-mécanisé.

b) la détermination de la nécessité de soumettre le minerai à un traitement métallurgique ;
c) une planification de l'exploitation minière ;

d) la présentation d’un programme de construction de la mine détaillant les travaux, les
équipements, installations et fournitures requis pour la mise en production
commerciale du gîte ou gisement potentiel ainsi que les coûts estimatifs s'y rapportant,
accompagné de prévisions des dépenses à effectuer annuellement ;

e) une étude d'impact socio-économique du projet ;

f une étude ou notice d'impact du projet sur l'environnement (terre, eau, air, faune, flore
et établissements humains) avec les recommandations appropriées conformément au
décret 2001-342/PRES/PM/MEE portant champ d’application, contenu et procédures
de l’Etude et de la Notice d’Impact sur l'Environnement (décret en date du 17 juillet
2001);

8) des projections financières complètes pour la période d’exploitation ;

h) Toutes autres informations que la partie établissant ladite étude de faisabilité estimerait
utiles, en particulier pour amener toutes institutions bancaires ou financières à
s'engager à prêter les fonds nécessaires à l'exploitation du gisement.

h] Les conclusions et recommandations quant à la faisabilité économique et le calendrier
arrêté pour la mise en route de la production commerciale, en tenant compte des points
ci-devant énumérés ;

Le degré de détail de l’Etude de Faisabilité est en rapport avec le degré d’élaboration de la
forme d’exploitation projetée.

«Exploitation Minière » désigne l’activité minière qui fait suite à l’activité de recherche
minière à l’exception des activités d’exploitation artisanale qui n’impliquent pas l’obligation
d’activité de recherche préalable. Elle se déroule en deux périodes successives :

- La période des travaux préparatoires ou période de développement,

- La période de production qui inclut : l’extraction du minerai brut, le lavage du brut et
le raffinage des concentrés et la commercialisation. On inclut dans cette période, la
très courte période des travaux de remise en état du site minier qui peuvent avoir lieu
après l’arrêt de la production.

Elle débute à la date de la première production commerciale.

« Forme des Exploitations Minières » : une exploitation minière se présente dans l’une des
quatre formes définies dans le Code Minier, et qui sont en allant de la plus simple à la plus
élaborée :
-__ l’exploitation artisanale traditionnelle,

- l'exploitation artisanale semi-mécanisée,
- l'exploitation industrielle de petite mine,
- l'exploitation industrielle de grande mine.

« Investisseur » désigne le titulaire du titre minier, partie à la présente Convention.

«Mines» désigne l’ensemble des infrastructures de surface et souterraines nécessaires pour
l'extraction, le traitement ainsi que les installations annexes, nécessaires à l’exploitation du
gisement.

«Ministère» désigne le Ministère chargé des mines et ses démembrements.

«Opérations Minières » désigne, d’une façon générale, toutes les opérations relatives à
l’activité minière qui sont classiquement :

- la prospection minière,

- la recherche minière,

-__ l’exploitation minière au sens large, c’est à dire : les travaux préparatoires à la mise en
exploitation, l'extraction du minerai, sa transformation, son raffinage, sa
commercialisation et les travaux de fin d’exploitation du gisement.

«Participation de l'Etat» signifie la participation de l'Etat au capital de la Société
d'Exploitation telle que prévue à l'article 18 du Code Minier dans le seul cas d’un Permis
d’Exploitation industrielle de grande Mine.

«Partie» désigne l'Etat, la Société d’Exploitation dénommée dans cette Convention
lInvestisseur,

«Périmètre» désigne le périmètre défini dans le permis d'exploitation ; il peut être modifié
conformément aux dispositions du Code Minier.

« Produit » signifie tous minerais ou toutes substances minérales extraits du périmètre à des
fins commerciales dans le cadre de la présente Convention.

«Société» désigne la personne morale créée par une convention par laquelle deux ou plusieurs
personnes, voire une seule personne affecte(nt) à une activité des biens en numéraires ou en
nature ou de l’industrie, dans le but de jouir des bénéfices ou des économies pouvant en
résulter.

«Société affiliée» désigne toute personne morale qui contrôle directement ou indirectement
une partie ou est contrôlée par une personne physique ou morale qui contrôle une partie ; il
faut entendre par contrôle la détention, directe ou indirecte, du pouvoir d'orienter ou de faire

orienter la gestion et la prise de décisions par l'exercice du droit de vote, au sein des organes
délibérants.

«Société d’Exploitation» désigne une société constituée pour détenir titre minier
d’Exploitation et ensuite mettre le gisement en valeur et enfin commercialiser les substances
minérales objet du permis d’exploitation.
«Tiers» signifie toute personne physique ou morale autre que les Parties contractantes et les
Sociétés affiliées.

« Titre Minier » désigne d’une façon générale l’arrêté ou le décret autorisant une personne
physique ou morale à exercer des activités définies de façon précise de recherche ou
d’exploitation minière .On distingue :
+ Titre de Recherche désigne l’arrêté autorisant des personnes physiques ou
morales à exercer des activités de recherche minière dans des conditions
spécifiques (périmètre, substances recherchées.)

+ Titre d’Exploitation désigne le décret ou l'arrêté autorisant une Société
d’Exploitation à exercer, ans des conditions spécifiques à chaque forme
d’exploitation, les activités relevant de :

- soit de l’exploitation artisanale semi-mécanisée,

- soit l’exploitation industrielle de petite mine,

- soit l’exploitation industrielle de grande mine.

1.2. - Les définitions du Code Minier s'appliquent aux termes utilisés dans la présente
Convention à moins que le contexte ne s’y oppose. Les termes utilisés dans la Convention
minière ne peuvent toutefois, sous aucun motif, contrevenir aux stipulations du Code Minier.

Article 2. - OBJET DE LA CONVENTION

+ La présente Convention a pour objet de préciser les droits et obligations des parties, définis
dans le Code Minier et de garantir à l’Investisseur la stabilité des conditions qu’elle énumère
expressément notamment au titre de la fiscalité et de la réglementation des changes.

. Elle ne se substitue pas au Code Minier mais précise éventuellement les dispositions du
Code Minier

Article 3. - DESCRIPTION DES ACTIVITES DE L’INVESTISSEUR

Dans le cadre de la présente Convention les activités de l’Investisseur seront la réalisation, à
ses frais et sous sa seule responsabilité des travaux définis dans l'Etude de Faisabilité et
l'Etude ou Notice d’Impact Environnemental. Ces études déposées auprès de l'Administration
des Mines comme des composantes du dossier de demande de permis d’exploitation et
doivent avoir été agréés par la même Administration des Mines pour l’obtention du permis
objet de la présente Convention.

Article 4. - COOPERATION DE L'ETAT

L’Etat déclare son intention de promouvoir, favoriser et encourager, conformément au Code
Minier, tous les travaux pour l’exploitation, la transformation, le raffinage et la
commercialisation des produits que recèle le gisement, ainsi que pour rechercher de nouvelles
réserves.

Article 5. - DUREE

La présente Convention est valable à compter de la date de son entrée en vigueur pour une
durée égale à celle du permis d’exploitation objet de l’annexe 2 à la présente Convention. Elle
est renouvelable à la demande des parties pour une ou plusieurs périodes de dix (10) ans au
moins quatre-vingt-dix (90) jours avant l’expiration.

6
La présente Convention prendra fin, avant le terme dans les cas suivants :

- en cas de renonciation totale par l’Investisseur au titre minier objet de la présente

Convention,

- en cas de renonciation dudit titre en application des dispositions des articles 37 du
code Minier,

- en cas de retrait dudit titre en application des dispositions de l’article 38 du Code
Minier.

TITRE-T-I1. - DROITS ET OBLIGATIONS DES PARTIES
A- GENERALITES
Article 6. - ACHATS ET APPROVISIONNEMENTS

L’Investisseur, ses Sociétés affiliées et sous-traitants utiliseront autant qu'il est possible des
services et matières premières des sources locales ainsi que des produits fabriqués au Burkina
Faso dans la mesure où ces services, matières premières et produits sont disponibles à des
conditions compétitives, de prix, qualité, garanties et délais de livraison.

Article 7. - EMPLOI DU PERSONNEL LOCAL
7.1. - Pendant la durée de la présente Convention, l’Investisseur s’engage à :

a) employer en priorité du personnel local afin de permettre son accession à tous les
emplois en rapport avec ses qualifications professionnelles. A cet effet, il mettra en
œuvre, en concertation avec les instances compétentes de l’Etat, un plan de formation
et un système de promotion de ce personnel ;

b) respecter la législation et la réglementation du travail telles quelles résultent des textes
en vigueur, notamment en matière de sécurité et de santé au travail, de sécurité sociale
et de pratique des heures supplémentaires ;

c) remplacer au fur et à mesure le personnel expatrié qualifié par des personnels locaux
ayant acquis les mêmes formations et expériences en cours d'emploi.

Au terme de la présente Convention, ou de l’activité d’exploitation, l’Investisseur assurera
la liquidation de tous droits acquis ou dus au personnel.

7.2. - À partir de la date de la première production commerciale, la société d'exploitation
s'engage à contribuer à l'implantation, l'augmentation ou l'amélioration d'une infrastructure
médicale et scolaire à une distance raisonnable du gisement correspondant aux besoins
normaux des travailleurs et de leurs familles ainsi qu’un centre de formation aux
techniques d’exploitation, de traitement et d’entretien, au profit de son personnel.

7.3. - L'Etat s'engage à n'édicter, à l'égard de l’Investisseur, les sociétés affiliées et sous-

traitants ainsi qu'à l'égard de leur personnel aucune mesure en matière de législation du
travail ou sociale qui puisse être considérée comme discriminatoire par rapport à celles qui

1
seraient imposées à des entreprises exerçant une activité similaire au Burkina Faso. De
même, l'Etat garantit que ces personnels ne seront, en aucune matière, l’objet de
discrimination.

Article 8. - EMPLOI DU PERSONNEL EXPATRIE

L’Investisseur, les sociétés affiliées et sous-traitants, nationaux ou étrangers, peuvent engager
pour leurs activités au Burkina Faso le personnel expatrié nécessaire à la conduite efficace des
opérations minières d’exploitation. De même, l’Etat garantit que ces personnels ne seront, en
aucune matière, l’objet de discrimination.

Article 9, - GARANTIES FONCIERES ET MINIERES

9.1 - L'Etat garantit à l’Investisseur, aux sociétés affiliées et sous-traitantes que toutes les
autorisations et mesures administratives nécessaires pour faciliter la conduite des travaux
d’exploitation seront accordées et prises avec diligence dans le respect des conditions
réglementaires générales et de celles spécifiquement prévues par la présente Convention

9.2 - L'Etat garantit à l’Investisseur l'occupation et l’utilisation de tous terrains nécessaires
aux travaux d’exploitation du ou des gisements faisant l'objet du permis d'exploitation dans
le cadre de la présente Convention à l'intérieur comme à l'extérieur du périmètre et dans les
conditions prévues par le Code Minier.

9.3- L’Investisseur sera tenu de payer une juste indemnité aux habitants dont le
déguerpissement s’avérerait nécessaire en vue de leurs travaux ; il en sera de même au
profit de toute personne pour toute privation de jouissance ou dommage que lesdits
travaux pourraient occasionner aux tenants des titres fonciers, titres d’occupation, de
droits coutumiers ou à tous bénéficiaires de droits quelconques.

9.4 - En vue de réaliser les objectifs de la présente Convention, l’Investisseur peut utiliser les
matériaux dont ses travaux entraînent l’abattage et les éléments trouvés dans les limites du
périmètre du permis d'exploitation, conformément aux dispositions des articles 65 et 68 du
Code Minier.

Article 10. - EXPROPRIATION
L'Etat assure l’Investisseur et les sociétés affiliées qu'il n'a pas l'intention d'exproprier leurs
installations minières. Toutefois si les circonstances ou une situation particulière exigent de
telles mesures, l’Etat s’engage, conformément au droit international, à verser aux intérêts
lésés une juste indemnité,
Article 11. PROTECTION DE L'ENVIRONNEMENT
11.1  -L’Investisseur préservera, les infrastructures utilisées, Toute détérioration au-delà de
l'usage normal de l’infrastructure publique, clairement attribuable à l’Investisseur, doit
être réparée par celui-ci.

11.2 - L’Investisseur s’engage :

- à prendre les mesures préconisées par l'Etude ou la Notice d’ Impact Environnementale
présentée lors de la demande du permis d’exploitation.

8
- de faire rapport de son activité en matière de protection de l’Environnement dans les
rapports d’activités dus par le titulaire de tout titre minier en application de la Réglementation
Minière.

11.3 — l’Investisseur s’engage à ouvrir et alimenter un compte fiduciaire à la Banque Centrale
des Etats de l'Afrique de l'Ouest, ou dans une banque commerciale du Burkina Faso dans le
but de servir à la constitution d'un fonds de restauration des sites miniers tel que défini par la
réglementation minière pour couvrir les coûts de la mise en œuvre du programme de
préservation et de réhabilitation de l'environnement. Les sommes ainsi utilisées sont en
franchise de l'impôt sur les bénéfices industriels commerciaux, ceci, en application de l’article
78 du Code Minier. L’Investisseur reconnaît être informé des modalités d'opération et
d'alimentation de ce fonds définis par la réglementation minière.

11.4 — L’Investisseur ou la Société d'Exploitation s’engage à respecter le Code de
l’Environnement, les lois connexes, tout particulièrement le Chapitre 5 : « préservation de
l’environnement » du Titre III du Code Minier, et de leurs textes d’application.

Article 12. - TRESORS ET FOUILLES ARCHEOLOGIQUES

12.1 - Toute la richesse archéologique, tous trésors, tous autres éléments jugés de valeur,
découverts dans le cadre de l’exécution des travaux restent et demeurent la propriété
exclusive de l'Etat. Ces découvertes feront l’objet d’une déclaration immédiate de la part
de l’Investisseur au ministère chargé des Mines.

12.2 -Si le périmètre fait déjà l’objet de fouilles archéologiques ou devient subséquemment
l’objet de telles fouilles, l’Investisseur s’engage à conduire les travaux de manière à ne
pas leur nuire.

B - DROITS ET OBLIGATIONS SPECIFIQUES A LA PHASE
D'EXPLOITATION

Article 14. - PARTICIPATION DE L’ETAT

14.1 — Dans le cas d’un permis d’exploitation de grande mine, il est attribué au bénéfice de
PEtat dix (10) pour cent des parts ou actions d’apport de la Société d’Exploitation. Cette
attribution est libre de toutes charges. Cette participation spécifique de l’Etat dans le
capital de la Société d’Exploitation ne saurait connaître de dilution en cas d’augmentation
de capital.

142 - L'Etat pourra, en outre, souscrire des actions de numéraire de la Société

d’Exploitation ; il est alors assujetti aux même droits et obligations que tout actionnaire.

minier d’exploitation.

Les droits et obligations résultant de la participation en numéraires de l’Etat ne seront acquis
que lors du versement intégral du montant à souscrire pour sa participation.

Art 15.- ARRET DES TRAVAUX D'EXPLOITATION

15.1 - Si la Société d'Exploitation envisage un arrêt de l’exploitation pour quelque motif
que ce soit, elle en avisera par écrit le Ministre, pièces justificatives à l’appui. Alors, les

9
parties se réuniront pour statuer sur l’opportunité de la mesure sans interruption préalable
des opérations minières.

15.2 _- A défaut de réponse dans un délai de quarante-cinq (45) jours, à compter de la date
de réception de l'avis écrit de la société d'exploitation, celle-ci pourra interrompre ces
activités.

15.3 - Il demeure entendu que, pour les cas de force majeure tels que spécifiés à l'article 26
de la présente Convention, l'arrêt provisoire peut suivre immédiatement l’avis écrit au
ministre,

Article 16. - DROITS DECOULANT DU PERMIS D'EXPLOITATION

L’Etat garantit à l'investisseur le droit d’utiliser l'intégralité des droits découlant du permis
d’exploitation, de ses renouvellements, et extension pendant toute la durée de sa validité. Il
s’engage à examiner dans un délai prescrit par la Réglementation Minière, les demandes de
renouvellement du permis d’exploitation. Le renouvellement est de droit si le titulaire a
satisfait aux obligations mises à sa charge par le Code Minier et ses textes d’application.

La demande de renouvellement doit être déposée trois (03) mois avant l'expiration de la
période de validité en cours du permis.

Article 17 - INFORMATIONS MINIERES ET COLLECTE DE DONNEES

17.1 - A l'expiration de tout permis d'exploitation ou de son éventuelle période de
renouvellement, l'investisseur devra soumettre à l'Etat un rapport définitif ainsi que tous
rapports, toutes cartes, toutes carottes de sondages, tous levés aéroportés et toutes données
brutes qu’il a acquis au cours de la période d’exploitation.

17.2. - Les rapports et leurs données rendus obligatoires par le Code Minier, deviennent la
propriété de l'Etat à partir de leur réception. Ils sont soumis aux conditions de
confidentialité définies à l’article 99 du Code Minier. Tout autre rapport ne peut être
communiqué à des tiers sans l’accord exprès de l’investisseur.

Article 18. - RENONCIATION AU PERMIS D'EXPLOITATION

18.1 - L’Investisseur peut, conformément au Code Minier, renoncer en tous temps, en
totalité ou en partie à son permis d’exploitation, sans pénalité ni indemnité dans les
conditions définies par la réglementation minière.

18.2 - L’acceptation de 1’ Administration n’a lieu qu’après paiement par l’investisseur ,
de toutes sommes dues et à l’issue de la parfaite exécution, pour la superficie
abandonnée, des travaux prescrits par la réglementation en vigueur relativement à la
préservation de l’environnement et à la réhabilitation des sites.

18.3 - L’Administration des mines doit faire connaître sa réponse à la demande de
renonciation dans les deux mois qui suivent la date de constatation de réalisation des
obligations définies à l’alinéa précédent ; passé ce délai, la renonciation est réputée
acquise.

10
18.4  - La superficie concernée est libérée de tous droits et obligations à compter de 0 heure
le lendemain du jour de la date de l’Arrêté du Ministre chargé des mines acceptant la
demande de renonciation.

TITRE III- GARANTIES ACCORDEES A L’INVESTISSEUR

A- GARANTIE GENERALE
Article 19. - GARANTIE GENERALE ACCORDEE PAR L'ETAT

19.1 — L'Etat garantit à l’Investisseur et à ses Sociétés Affiliées, conformément aux articles
30 et 93 du Code Minier, la stabilité des conditions qui lui sont offertes au titre :

- du régime fiscal et douanier ; à ce titre, les taux assiettes des impôts et taxes susvisés
demeurent tels qu’ils étaient à la date d'attribution du permis d’exploitation, aucune
nouvelle taxe ou imposition de quelques natures que ce soit ne sera applicable à
l'investisseur, titulaire du permis d’exploitation, ce à l’exception des droits, taxes et
redevances minières ;

- de la réglementation des changes.

19.2 — Cette garantie couvre la durée de la présente Convention et ses renouvellements
éventuels,

B- REGIME FISCAL

Le régime fiscal global applicable à l’Investisseur, à ses sociétés affiliées et sous-traitants,
dans le cadre de ses opérations d’exploitation minières liées au permis d’exploitation objet de
la présent Convention se compose :
1 de taxes et redevances minières définies par le Code Minier et sa Réglementation ;
2- des dispositions générales définies par :

-_ le Code Général des Impôts mais avec des exonérations spécifiques,

- le Code des Douanes mais avec des aménagements particuliers.
Article 20. - TAXES ET REDEVANCES MINIERES
L’Investisseur est assujetti au paiement des droits et taxes miniers suivants :

20.1 - Des droits fixes

L’octroi, le renouvellement, la cession des permis d'exploitation sont soumis au paiement de
droits fixes.

20.2 - Des Taxes Superficiaires Annuelles

Ces taxes sont établies en fonction de la surface du permis d’exploitation.

11
20.3 — Des Redevances Proportionnelles Trimestrielles

Cette redevance est calculée en pourcentage de la valeur ‘’FOB”’ de la production
trimestrielle de l’Exploitation.

20.4 Montants et modalités de règlement des Droits, Taxes et Redevances décrites ci-
dessus.

Le montant des droits fixes, des taxes superficiaires et des redevances proportionnelles dues,
les modalités de règlement de ces droits, taxes et redevances sont déterminés par la
réglementation minière en la matière qui est jointe en annexe 4 à la présente Convention.

Article 21. - REGIME FISCAL ET DOUANIER EN PHASE D'EXPLOITATION
21.1 - Régime fiscal : Exonérations et Allègements

21.1.1 - Généralités
+ Pendant toute la phase d’exploitation couverte par le permis d’exploitation, le titulaire du
titre est soumis à :
- l'impôt sur les sociétés au taux de droit commun réduit de dix points ;
- l'impôt sur les revenus des valeurs mobilières (IRVM) au taux de droit commun
réduit de moitié ;
+ Les bases de calcul des dépenses faites par le titulaire du permis et admises pour fin du
calcul du B.I.C sont indiquées dans les articles 89 et 92 du Code Minier.

21.1.2 - Avantages fiscaux pendant la période des Travaux Préparatoires.

Pendant la période des travaux préparatoires, le titulaire du permis d'exploitation est exonéré
de la TVA pour :

- les équipements importés et ceux fabriqués localement à l'exclusion des biens exclus
du droit à déduction conformément aux dispositions du code des impôts ;

- les services fournis par les entreprises de géo-services et assimilées.

La durée de cette exonération ne doit excéder deux ans pour les mines à ciel ouvert et
souterraines.

Toutefois, une seule prorogation d'un an à compter de la date d'expiration du délai
d'exonération peut être accordée lorsque le niveau des investissements réalisés atteint au
moins 50% des investissements projetés.

La liste des matériels, matériaux, machines et équipements ainsi que des parties et pièces
détachées pouvant bénéficier de l'exonération prévue à l'alinéa précédent, est annexée au
permis d'exploitation dont elle fait partie intégrante.

Les matériels, matériaux, machines et équipements qui ont servi dans la phase de recherche
ou d'exploration et devant être utilisés dans la phase d'exploitation, doivent être repris dans la
liste des équipements d'exploitation.

12
21.1.3 - Avantages fiscaux pendant la période de Production
. Le titulaire du permis d'exploitation bénéficie d'une exonération pendant sept ans de :

- l'impôt minimum forfaitaire sur les professions industrielles et commerciales
(MFPIO) ;

- la contribution des patentes ;
- la taxe patronale et d'apprentissage (TPA) et

- la taxe des biens de main morte (TBM).
. Toutefois, pour les exploitations dont la durée est inférieure à quatorze ans, la période
d'exonération ne peut excéder la moitié de la durée prévisionnelle de l'exploitation.
- Le titulaire du permis d'exploitation bénéficie de l'exonération des droits d'enregistrement
sur les actes portant augmentation de capital.
. Les exonérations énoncées ci-dessus courent à partir de la date de première production
commerciale.
. Sous réserve des dispositions des Conventions fiscales entre Etats dûment ratifiées, le
titulaire du permis d'exploitation est tenu de procéder à la retenue à la source sur les sommes
versées en rémunération de prestation de toute nature à des personnes n'ayant pas
d'installations professionnelles au Burkina et au reversement de ladite retenue conformément
aux dispositions du code des impôts.

21.2. - Régime Douanier et ses aménagements

21.2.1.— Pendant la période des Travaux Préparatoires

. Pendant la période des travaux préparatoires à l'exploitation minière, qui est de trois ans
maximum le titulaire d'un permis d'exploitation est exonéré de tous droits de douane lors de
l'importation de matériels, matières premières, matériaux, carburant et lubrifiants destinés à la
production d'énergie et au fonctionnement des véhicules et des équipements relatifs aux dits
travaux, ainsi que leurs parties et pièces détachées à l'exception :

- de la redevance statistique ;
- du prélèvement communautaire de solidarité (PCS) ;
du prélèvement communautaire (PC) ;

- de toutes autres taxes communautaires à venir.
. Cette exonération prend fin à la date de la première production commerciale. Ces avantages
s'étendent aux sous-traitants de la société d'exploitation, sur présentation d'un contrat conclu
dans le cadre des travaux préparatoires.

21.2.2. - Pendant la période de Production

+ En phase d'exploitation, à partir de la date de première production commerciale, le titulaire
du permis d'exploitation est tenu de payer au titre des droits et taxes, le taux cumulé de 7,5%
prévu pour les biens entrant dans la catégorie I de la nomenclature tarifaire de la Communauté
Economique des Etats de l’Afrique de l’Ouest (CEDEAO) lors de l'importation de matériels,
matières premières, matériaux, carburant et lubrifiants destinés à la production d'énergie et au
fonctionnement des véhicules et des équipements, ainsi que leurs parties et pièces détachées
durant tout le restant de la durée de vie de l'exploitation.

13
. Nonobstant ce régime douanier spécial, le titulaire d'un permis d'exploitation peut demander
le bénéfice de l'Admission Temporaire.

. Ces avantages s'étendent aux sous-traitants de la société d'exploitation, sur présentation d'un
contrat conclu dans le cadre de l'exploitation de la mine.

. Les conditions d'obtention et d'apurement de l'admission temporaire sont déterminées par la
réglementation en vigueur.

C-REGLEMENTATION DES CHANGES
Article 22. - GARANTIES FINANCIERES ET REGLEMENTATION DES CHANGES
L’Investisseur, titulaire du permis d’exploitation, et ses sociétés affiliées sont soumis à la
réglementation des changes au Burkina Faso. À ce titre et sous réserve du respect des

obligations qui lui incombent, notamment en matière de réglementation des changes, il est
autorisé à :

importer tous fonds acquis ou empruntés à l'étranger, nécessaires à l'exécution de leurs
opérations de recherche minière ;

- transférer à l'étranger les fonds destinés au remboursement des dettes contractées à
l'extérieur en capital et intérêts ; au paiement des fournisseurs étrangers pour les biens,
et services nécessaires à la conduite des opérations ;

- transférer à l'étranger les dividendes et produits des capitaux investis ainsi que le
produit de la liquidation ou de la réalisation de leurs avoirs ;

- accéder librement aux devises au taux du marché et convertir librement la monnaie
nationale et autres devises.

. L’Investisseur peut être autorisé par le Ministre chargé des Finances à ouvrir auprès d'une
banque intermédiaire agréée de la place ou à l'étranger un compte en devises pour le
traitement de ses opérations. Le fonctionnement du compte à l'étranger est soumis à la
réglementation en vigueur.
. L’Investisseur peut également, sur demande, bénéficier de l'ouverture auprès de la Banque
Centrale des Etats de l’Afrique de l’Ouest (BCEAO) d'une part d'un compte de domiciliation
qui encaisse les recettes générées par la commercialisation des substances extraites et d'autre
part, d'un compte de règlements extérieurs qui sert aux différents règlements des engagements
financiers vis-à-vis de l'étranger.
. Il est garanti, au personnel expatrié de l’Investisseur résidant au Burkina Faso, la libre
conversion et le libre transfert dans leur pays d'origine de toute ou partie des sommes qui lui
sont payées ou dues, y compris les cotisations sociales et fonds de pension, sous réserve de
s’être acquitté des impôts et cotisations diverses qui lui sont applicables conformément à la
réglementation en vigueur.

D - REGIME ECONOMIQUE
Article 23. - DISPOSITIONS ECONOMIQUES
23.1.- Sous réserve des dispositions de la présente Convention, l’Etat pendant toute la durée

de celle-ci, ne provoquera, ni n'édictera à l'égard de l’Investisseur et/ou des Sociétés
affiliées ou sous-traitants, aucune mesure impliquant une restriction aux conditions dans

14
lesquelles la législation en vigueur à la date de la signature de la présente Convention
permet :

a) sous réserve des dispositions le l'article 6 de la présente Convention, le libre choix des
fournisseurs ;

b) la libre importation des marchandises du matériel, les machines, équipements, pièces de
rechange et biens consommables ;

c) la libre utilisation des produits découlant des travaux d’exploitation ;
d) la libre commercialisation avec toute société ;

e) la libre circulation à travers le Burkina Faso du matériel et des biens de l’Investisseur et/ou
des Sociétés affiliées et sous-traitants ainsi que toutes substances et tous produits provenant
des activités de recherche et d'exploitation.

23.2. - Tout contrat entre l’Investisseur et une Société affiliée ou entre l’Investisseur et ses
actionnaires ne peut être conclu à des conditions plus avantageuses que celles d'un contrat
négocié avec des tiers.

23.3. - En cas de retrait du permis d'Exploitation ou de déchéance de son titulaire ou enfin
dans le cas où le titulaire du permis d’exploitation renonce totalement à son titre minier, si
l’Investisseur souhaite vendre les machines, appareils, engins, installations, matériels,
matériaux et équipements dont il est propriétaire, l’Investisseur ne pourra céder ses biens à
des tiers qu’après avoir accordé à l'Etat une priorité d’acquisition de ses biens à leur valeur
d’estimation au moment de la décision de cession ; ce, en application de l’article 39 du
Code Minier.

Dans les situations décrites ci-dessus, l’Investisseur laissera de plein droit à l’Etat les
bâtiments, dépendances, puits, galerie et d’une manière générale tout ouvrage installé à
perpétuelle demeure, dans les conditions prévues au programme de gestion de
l’environnement et de réhabilitation des sites exploités.

TITRE IV- DISPOSITIONS DIVERSES

Article 24.- MODIFICATION DE LA CONVENTION,
CESSION DU PERMIS D'EXPLOITATION

24.1 - La présente Convention est relative aux droits et obligations de l’Investisseur attachés
au permis d’exploitation . La cession ne peut, en conséquence, donner lieu à modification
de la présente Convention que dans les conditions prévues à l’article 30 alinéa 4 du Code
Minier .Le transfert du permis entraîne également le transfert de la convention.

24.2 - La cession d’actions de la Société d’Exploitation fera l’objet de dispositions
particulières dans les statuts de ladite société.

15
Article 25.- NON-RENONCIATION

Sauf renonciation expresse, le fait par l'Etat ou l’Investisseur de ne pas exercer tout ou
partie de ses droits et prérogatives n’équivaut pas à la renonciation à de tels droits et
prérogatives.

Article 26. - FORCE MAJEURE

26.1 Aux termes de la présente Convention doivent être entendus comme cas de force
majeure, tous événements, en dehors de contrôle raisonnable des parties et les empêchant
totalement ou en partie d’exécuter leurs obligations tels que tremblements de terre, grèves
extérieures à la Société d’Exploitation, émeutes, insurrections, troubles civils, sabotages,
actes de terrorisme, guerres, embargos, épidémies, inondations, incendies, foudre.

26.2.- Si une partie se trouve dans l’impossibilité d’exécuter totalement ou en partie ses
obligations découlant de la présente Convention, en raison d’un cas de force majeure tel
que défini ci-dessus, elle doit en informer l’autre partie par écrit dans les 20 jours
(maximum) suivant la survenance de l’événement en indiquant les raisons.

26.3- Les parties doivent prendre des mesures conservatoires nécessaires, pour empêcher la
propagation de l’événement et prendre toutes dispositions utiles pour assurer la reprise
normale des obligations affectées par la force majeure dans les plus brefs délais.

26.4- L’exécution des obligations affectées sera suspendue pendant la durée de l’événement.

26.5- En cas de reprise des activités, la Convention sera prorogée d’une durée égale à celle
de la suspension. La durée maximum de la suspension est de six (06) mois; au-delà
duquel, le contrat sera résilié automatiquement.

Article 27. - COMPTABILITE - INSPECTIONS ET RAPPORTS
27.1.- L’Investisseur s’engage pour la durée de la présente Convention :

a) à tenir une comptabilité détaillée conformément au plan comptable en vigueur au Burkina
Faso accompagnée des pièces justificatives permettant d’en vérifier l’exactitude. Elle sera
ouverte à l’inspection des représentants de l'Etat spécialement mandatés à cet effet,
conformément à la législation en vigueur ;

b) à ouvrir à l'inspection des représentants de l’Etat dûment autorisés, tous comptes ou
écritures où qu’ils se trouvent lorsqu'ils se rapportent à ses opérations au Burkina Faso.

27.2 - L’Investisseur fera vérifier annuellement à ses frais ses états financiers par un cabinet
comptable reconnu et autorisé à exercer au Burkina Faso. Le cabinet fera parvenir une
copie de ce rapport de vérification au Ministère qui se réserve le droit de procéder à
n'importe quel moment à un audit de l’Investisseur, par toute institution qui en a les
compétences.

27.3. - L’Investisseur fournira, à ses frais, au Ministère pendant la période d’exploitation les
rapports prescrits par le Code Minier et définis par la réglementation minière.

16
Seuls les représentants dûment habilités de l'Etat auront la possibilité à tout moment
d'inspecter, les installations, les équipements, le matériel, les enregistrements et les
documents relatifs aux opérations minières.

27.4 - L'Etat se réserve le droit de se faire assister à ses frais et à tout moment par une
structure d'inspection reconnue, afin de contrôler les renseignements que l’Investisseur, ses
Sociétés affiliées ou sous-traitants, lui auront fournis en vertu de la présente Convention.

27.5 - Un registre de contrôle des teneurs en métal ou en produit fini sera tenu par la Société
d’Exploitation pour chaque expédition en dehors du pays et le ministre pourra faire vérifier
et contrôler chaque inscription du registre par ses représentants dûment autorisés.

27.6  - Toutes les informations portées par l’Investisseur à la connaissance de l'Etat en
application de la présente Convention seront traitées conformément aux dispositions de
l’article 99 du Code Minier.

TITRE V- LITIGES ET ARBITRAGE
Article 28. - REGLEMENT AMIABLE

Les parties s’engagent à tenter de régler à l'amiable au Burkina Faso dans un délai de quatre-
vingt-dix (90) jours tout différend ou litige qui pourrait survenir concernant l'interprétation ou
l’application de la présente Convention.

Article 29. - REGLEMENT CONTENTIEUX

Les parties conviennent de recourir aux dispositions suivantes pour régler leurs différends ne
pouvant être réglées à l'amiable, suivant que ceux-ci sont relatifs aux matières purement
techniques ou aux autres matières.

29.1- Matières purement techniques

Les matières purement techniques concernent notamment les engagements de travaux et
de dépenses, les programmes de recherche, les études de faisabilité, la conduite des
opérations et les mesures de sécurité,

Les parties s'engagent à soumettre tout différend ou litige touchant exclusivement à ces

matières, à un expert indépendant des parties, reconnu pour ses connaissances techniques,
choisi conjointement par les parties.

Lorsque les parties n’ont pu s’entendre pour la désignation de l’expert, chacune des
parties désignera un expert: les deux experts s’adjoindront un troisième qu’ils
désigneront de commun accord. En cas de désaccord des deux premiers experts sur la
désignation du troisième expert, celui-ci sera désigné par le Président du Tribunal de
Grande Instance de Ouagadougou.

La décision par dire d’expert devra intervenir dans un délai maximum de soixante (60)

jours à compter de la date de la désignation de l’arbitre ou du troisième arbitre. Elle sera
définitive et sans appel.

17
La décision par dire d’expert statuera sur l’imputation des frais d’expertise.

29.2- Pour tout différend relatif à la présente convention qui n’a pu être réglé par le recours
aux dispositions au point 1. l’article 29 ci-dessus dans le délai imparti, il sera fait
application des dispositions générales du point 3. l’article 29 ci-dessous.

29.3 - Autres Matières

Pour les matières autres que purement techniques, le litige entre les parties à la présente
Convention sera :

-_ soumis soit aux tribunaux burkinabé compétents ;
- soit réglée par voie d'arbitrage par un tribunal arbitral constitué en vertu du droit

burkinabé ou par un tribunal arbitral international à la requête de la partie la plus
diligente.

29.4 - Le règlement d’arbitrage retenu par les parties sera annexé à la présente Convention

en pièce annexe n°5.

29.5 - Jusqu’à l'intervention de la décision finale, les parties doivent prendre des mesures
conservatoires qu’elles jugent nécessaires notamment pour la protection des personnes,
des biens, de l’environnement et de l’exploitation,

Article 30. - LANGUE DU CONTRAT ET SYSTEME DE MESURES

30.1. - La présente Convention est rédigée en langue française. Tous rapports ou autres
documents établis ou à établir en application de la présente Convention doivent être
rédigés en langue française, langue officielle du Burkina Faso.

30.2. - Si une traduction dans une autre langue que celle de la présente Convention est faite,
elle le sera dans le but exclusif d’en faciliter l'application. En cas de contradiction entre le
texte français et la traduction, seule la version française fait foi.

30.3. - Le système de mesure applicable est le système métrique international.

Article 31. - DROIT APPLICABLE

Le droit applicable à la présente Convention est le droit burkinabé.

18
TITRE VI - DISPOSITIONS FINALES
Article 32, - NOTIFICATIONS

- Toutes communications ou notifications prévues dans la présente Convention doivent être
faites par lettre recommandée avec accusé de réception ou par télex ou télécopie confirmé par
lettre recommandée avec accusé de réception comme suit :

a) Toutes notifications à l’Etat peuvent valablement être faites à l'adresse ci-dessous :

Pour le Burkina Faso
à l’attention de Monsieur le Ministre des Mines et de l’Energie
01 BP. 644 Ouagadougou 01, Burkina Faso

b) Toutes notifications à l’Investisseur doivent être faites à l’adresse ci-dessous :
à Monsieur le Directeur Général
ROXGOLD SANU SA

01 BP 4861 Ouagadougou 01, Burkina Faso
Tél : 25 36 13 57

- Tout changement d’adresse doit être notifié par écrit dans les meilleurs délais par une partie
à l'autre.

Article 33. - ENTREE EN VIGUEUR

La présente Convention entre l’Etat et l’Investisseur entre en vigueur pour compter de la date
de sa signature par les parties contractantes.

Fait à Ouagadougou, le | 3 JUIL. 2015

En quatre (4) exemplaires originaux

POUR L'ETAT POUR L’INVESTISSEUR
VitiStre des Mines et de l'Energie Le Directeur Général

Monsieur lain Donald COX

